Evans, J.
1. The special assignment of error that the evidence showed that the accused merely acted as the agent of the buyer in getting the whisky he was charged with unlawfully selling, and did not make a sale thereof or have any interest whatever in it, is embraced in the general grounds of the motion for a new trial, wherein complaint is made that there was not sufficient evidence to warrant a conviction.
2. The conviction can not be held to be contrary to the evidence, it appearing that a witness for the State testified that he gave to the accused a certain sum of money, and a short while thereafter the accused delivered to him a quart of whisky, and it further appearing from the testimony of, another witness that the accused, when asked “what he sold that liquor for,” replied that he was drinking too much of it himself, and let the person to whom he was charged with selling it “have it to get rid of it.” Though the' ac- • cused, in his statement, undertook to explain that he acted merely as the agent of the purchaser and bought the whisky from a named person who had the reputation of running a “ blind tiger,” the judge who tried the case was warranted.in reaching the conclusion that the explanation offered by the accused was a mere subterfuge to cover up an illegal sale really made' by himself. Mack v. State, 116 Ga. 546.

Judgment affirmed.


All the Justices concur.